PER CURIAM.
By certified question from the Fourth District Court of Appeal we are asked the question of whether the state has a right of review by appeal or certiorari from a trial court’s dismissal of a juvenile delinquency proceeding because of a violation of the speedy trial rule. In State v. G.P., 476 So.2d 1272 (Fla.1985) and State v. C.C., 476 So.2d 144 (Fla.1985) we have said no. The decision under review is therefore quashed.
It is so ordered.
ADKINS, OVERTON, McDONALD and SHAW, JJ., concur.
BOYD, C.J., concurs in part and dissents in part with an opinion, in which ALDERMAN and EHRLICH, JJ., concur.